     Case: 1:19-cv-00145-DAP Doc #: 90 Filed: 03/04/19 1 of 5. PageID #: 2036



                            UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OHIO
                                  EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,          )             CASE NO. 1:19-CV-145
                                        )
           Plaintiff,                   )             JUDGE DAN AARON POLSTER
                                        )
      v.                                )             MAGISTRATE JUDGE
                                        )             THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al., )
                                        )
           Defendants.                  )


           LIMITED RESPONSE OF THE BUNCHER COMPANY TO THE
        MOTION OF 3601 SUNFLOWER LLC TO VACATE THE INJUNCTION
         AND RECEIVER ORDER OR, IN THE ALTERNATIVE, TO MODIFY
           THE SCOPE OF THE RECEIVER ORDER AND INJUNCTION

       The Buncher Company (“Buncher”), by and through its attorneys, submits this Limited

Response (the “Response”) to the Motion of 3601 Sunflower LLC to Vacate the Injunction and

Receiver Order or, in the Alternative, to Modify the Scope of the Receiver Order and Injunction

[Docket No. 54] (the “Motion”), and respectfully states as follows:

                                     I.     INTRODUCTION

       Buncher files this Response as part of its ongoing effort to stop the receiver (the

“Receiver”) from continuing to use the Leases Premises (as defined below) without payment to

Buncher. The Receiver makes no effort to fulfil his obligations to the intervening creditors. The

Receiver’s actions in this case make clear that he prefers some creditors at the expense of other,

administrative priority creditors.

                                      II.   BACKGROUND

       Buncher and DCEH are parties to that certain lease agreement dated September 30, 2005

(as amended and restated, the “Lease Agreement”) pursuant to which Buncher leases the following

premises to DCEH: (i) a portion of Penn Liberty Plaza I, 1250 Penn Avenue, Pittsburgh, PA
     Case: 1:19-cv-00145-DAP Doc #: 90 Filed: 03/04/19 2 of 5. PageID #: 2037



15222; and (ii) a portion of Penn Liberty Plaza II, 1400 and 1500 Penn Avenue, Pittsburgh, PA

15222 (together, the “Leased Premises”). At the Leased Premises, DCEH operates The Art

Institute of Pittsburgh (“AIP”).    The Leased Premises include the AIP’s headquarters and

administrative offices, as well as classrooms and space to conduct online courses. The monthly

rent due to Buncher for the Leased Premises is $148,069.46.

       On January 18, 2019, the Plaintiff filed its Emergency Motion for the Appointment of

Receiver [Docket No. 3] (the “Emergency Motion”). Also on January 18, 2019, the United States

District Court for the Northern District of Ohio (the “Court”) entered the Order Appointing

Receiver [Docket No. 8] (the “Receivership Order”). Buncher did not receive notice of the

Emergency Motion.

       The Receivership Order provides, among other things, that creditors, including landlords,

are enjoined from taking action against any of the entities in receivership and any property which

could be part of the receivership estate. See Receivership Order ¶¶ 10, 11. DCEH and the Receiver

have failed to pay monthly rent for the months of December 2018, January 2019, February 2019,

and March 2019. The Receiver also has failed to pay additional rental due under the Lease

Agreement. The total amount owed to Buncher is at least $779,177.18, plus applicable late fees

and interest as detailed in the Lease Agreement.

       On February 20, 2019, Buncher filed its Motion and Memorandum of Law in Support of

the Motion of the Buncher Company (I) Seeking Timely Payment of Rent; and (II) Granting Relief

from Stay [Docket No. 56] (the “Rent Motion”). Since the Court entered the Receivership Order,

at least nine parties have intervened (or sought to intervene) in the litigation, and four parties,

including Buncher, have filed motions seeking relief from the Receivership Order.




                                                   2
     Case: 1:19-cv-00145-DAP Doc #: 90 Filed: 03/04/19 3 of 5. PageID #: 2038



                                   III.   LIMITED RESPONSE

       Buncher does not object to the relief sought by 3601 Sunflower LLC (“Sunflower”) in its

Motion. Buncher files this Response to ensure that, should the Court determine that it would

recommend that Receivership Order is vacated, Buncher’s rights are protected. Any order vacating

the Receivership Order should include language that creditors, other than Digital Media Solutions,

LLC, are permitted to enforce immediately their rights and remedies. Any other result unfairly

and inequitably prejudices Buncher.

       As Sunflower makes clear, the Court should not allow the Receiver to operate pursuant to

the Receivership Order at the expense of unsecured creditors.             The Receiver wields the

Receivership Order as a sword to avoid paying landlords, all while using, and generating capital

in, the landlords’ property. The Receiver is robbing Peter to pay Paul.

       Alternatively, if the Court is inclined to modify the Receivership Order injunction, it should

also lift the injunction as to Buncher. Because the Receiver is not paying rent, has not followed

through on his promise to make a payment proposal to Buncher, and has not responded to

Buncher’s counsel’s demand for ongoing rental payments, Buncher should not be required to allow

the Receiver continued access to the Leased Premises. It is inequitable and improper for the

Receiver to reorganize on the backs of the unsecured creditors.

       If the Court is inclined to keep in the place the Receivership Order (as currently docketed),

it should order the Receiver to pay immediately all post-Receivership Order rent due to the various

landlords that have intervened in this case. Buncher’s Rent Motion sets forth the legal basis for

requiring the Receiver to pay post-Receivership Order rent.




                                                 3
     Case: 1:19-cv-00145-DAP Doc #: 90 Filed: 03/04/19 4 of 5. PageID #: 2039



Dated: March 4, 2019

Respectfully submitted,

                                            /s/ Jared S. Roach
                                            Eric A. Schaffer (admitted pro hac vice)
                                            Jared S. Roach
                                            REED SMITH LLP
                                            Reed Smith Centre
                                            225 Fifth Ave.
                                            Pittsburgh, PA 15222
                                            (412) 288-3131 (Telephone)
                                            (412) 288-3063 (Facsimile)
                                            eschaffer@reedsmith.com
                                            jroach@reedsmith.com




                                        4
     Case: 1:19-cv-00145-DAP Doc #: 90 Filed: 03/04/19 5 of 5. PageID #: 2040



                                     Certificate of Service

       In accordance with Section 14 of the Electronic Filing and Procedures Manual of the
Northern District of Ohio and Federal Rule of Civil Procedure 5(b)(2)(E), a copy of the foregoing
has been served through the Court’s ECF filing system on all counsel of record on

March 4, 2019

                                                /s/ Jared S. Roach
                                                Jared S. Roach
                                                REED SMITH LLP

                                                Attorney for The Buncher Company
